Citation Nr: 0834266	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-23 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The veteran served on active duty from April 1972 to 
January 1984 and from January 1991 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that rating decision, in 
pertinent part, the RO denied entitlement to a total rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.  The veteran, his spouse, and a 
friend testified at a Board hearing held at the RO in 
August 2008.  


FINDINGS OF FACT

1.  Service connection is in effect for headaches, evaluated 
as 50 percent disabling, and depression, evaluated as 
50 percent disabling; the combined disability rating for the 
service-connected disabilities is 80 percent.  

2.  The veteran is unable to secure or follow a substantially 
gainful occupation solely as a result of his service-
connected disabilities.   


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2007).  In 
this case, the Board concludes that no further notice or 
assistance is required as the outcome of the Board's decision 
is favorable to the veteran, and no prejudice to the veteran 
could result from this adjudication.  

The veteran submitted his TDIU claim in March 2005, and on 
his VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, he stated he was 
unable to work due to his service connected headaches and 
depression.  He reported that he had worked as a custodian 
from June 1996 to the time he last worked, which was in 
April 2004 when he said he became too disabled to work.  

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or  
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at  
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007). 

Unemployability associated with advancing age or intercurrent 
nonservice-connected disability may not be considered in 
determining entitlement to a total compensation rating.  
38 C.F.R. § 4.19.  Factors to be considered are the 
veteran's' employment history and his educational and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  In evaluating a claim for TDIU, the central 
inquiry is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  See Hattlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  

In this case, service connection is in effect for headaches, 
evaluated as 50 percent disabling, and depression, evaluated 
as 50 percent disabling.  The combined disability rating for 
the service-connected disabilities is 80 percent.  See 
38 C.F.R. § 4.25.  

The veteran has submitted a performance evaluation from 
Ortega United Methodist Church dated in September 2002 
evaluating the veteran's performance in his job as a 
custodian.  The evaluator noted that the veteran suffered 
from severe headaches and his attitude and cooperation 
depended on his health.  It was noted that he had used up all 
his sick leave for doctor's appointments.  It was also noted 
that when the veteran came to work in pain, those times were 
stressful and it was difficult for him to stay on task.  In a 
March 2004 letter dismissing the veteran from his custodial 
job, the chairman of the church staff parish committee wrote 
it was his opinion that the veteran's medical condition had 
affected his enthusiasm for work and that his behavior and 
attitude had been affecting his job performance.  

VA medical records include a March 2004 entry documenting a 
telephone call from the veteran's employer stating he had to 
fire the veteran that day because of his belligerent 
behavior, crying in staff meetings, as well as other 
antisocial behaviors.  

A VA neurology consultation report dated in April 2004 shows 
that the veteran reported that his headaches had been 
constant for the past 3 years and he rated them as an 8 on a 
scale of 10 in the morning and said they got worse throughout 
the day.  In an addendum to the note, the physician said the 
veteran had chronic daily headaches refractory to topomax 
therapy and triptans and noted that the veteran stated this 
made work difficult for him.  The physician requested that 
this be taken into consideration when considering the veteran 
for disability.  

A VA mental health clinic progress note dated in August 2004 
shows that the veteran reported that increased Zoloft had 
helped somewhat with depression.  Other medications were also 
discussed.  It was noted that the veteran reported at this 
point he was still quite impaired with headaches and unable 
to work although it was hoped that with medication 
adjustments/trials he might be better stabilized.  The 
assessment was major depression, dysthymia with fair 
mediation response, aggravated by severe chronic headaches.  
The GAF score was 45.  

At a VA neurology examination in August 2005, the veteran 
reported continuing problems with headaches, and the 
physician noted the veteran's medications included muscle 
relaxants, pain relievers, and Fiorinal, which is a 
butabarbital combination, and neuro-acting medications.  
After examination, the diagnosis was headaches, over the 
entire scalp, chronic and continuous throughout 24 hours a 
day, awakening the veteran from sleep at night, with flare-
ups of increased 10/10 pain that are not quantifiable in 
terms of frequency or duration by the veteran.  The physician 
noted the veteran is on multiple fixed dose mediations per 
day, at least half of which relate to his migraine headache 
diagnosis, and he said some of these medications are 
extremely sedating and occasionally dysphoric in many people 
by the standard literature descriptions although the veteran 
denied having any significant side effects from the 
medication.  In his discussion, the physician said that it 
would be too speculative for him to try to resolve the issue 
of unemployability based on the headaches with the 
information and examination he had before him.  

At a VA psychiatric examination in August 2005, the 
psychologist noted the veteran had a longstanding history of 
chronic headaches and also noted he had been on numerous 
trials of antidepressant and pain medication with partial 
transient responses.  After examination, the psychologist 
said that regarding the issue of unemployability, she could 
not say that the veteran's depression alone would preclude 
him from employment.  

In a VA mental health clinic note dated in November 2005, the 
veteran reported that Cymbalta had not helped his headaches, 
which continued to occur daily and be severe.  The veteran 
also said he continued to be more anxious, depressed, and 
irritable although medication continued to help somewhat.  
The assessment after examination was recurrent major 
depression with fairly god medication response, though 
aggravated by chronic daily headaches.  The psychiatrist 
changed the veteran's medications.  In a progress note dated 
in December 2005 pertaining to treatment for the veteran's 
headaches, the physician changed the veteran's medications, 
and in an addendum stated that he believes the veteran is 
unemployable at the present time and for the foreseeable 
future.  

In February 2006, when he was seen at the VA mental health 
clinic, the veteran complained of increasing auditory 
hallucinations of hearing crashing sounds and having vague 
paranoia that something bad would happen, along with some 
increased depression.  He reported his headaches remained 
daily and severe, much limiting his functioning.  The 
psychiatrist noted that he had nearly exhausted psychiatric 
medication trials for pain treatment.  The assessment was 
major depression with fair medication response, though 
aggravated by chronic daily headaches and new onset 
psychosis, not otherwise specified (questionably aggravated 
by tegretol).  The GAF was 50.  The psychiatrist changed the 
veteran's medications.  In April 2006, the veteran said he 
was no longer hearing crashing sounds, but still had some 
paranoia.  He said his headaches remained daily and severe, 
much limiting his functioning.  The psychiatrist adjusted the 
veteran's medications.  

Records from the Social Security Administration (SSA) show 
that the veteran reported that he has a high school education 
with two years of college, which he completed in 1986.  The 
veteran reported that he had worked as a custodian for a 
janitorial service from 1989 to 1993, as a cook in a high 
school cafeteria from 1993 to 1998, and as a custodian at a 
church from June 1998 to March 2004.  

In a June 2006 SSA decision it was noted that the veteran 
testified at a May 2006 hearing that he had last worked as a 
custodian doing light maintenance and that he had previously 
worked in food service.  The veteran reportedly testified 
that the main reason he cannot work is because of headaches 
and depression.  He testified that he has headaches every day 
whether he takes medication or not and that his headaches 
kept him in bed or sitting still.  He testified he had crying 
spells during the day and also had mood swings.  In the 
decision, it was found that the veteran had major depressive 
disorder and it was found that he had been disabled from 
March 2004.  

In a letter dated in July 2008, the veteran's VA psychiatrist 
stated the veteran had been under his psychiatric care over 
the past six years for treatment of depression and headaches.  
The psychiatrist said that due to the severity of the 
veteran's daily intractable headaches he had been unable to 
work since April 2004 despite extensive medication trials to 
which he had been unresponsive.  The psychiatrist said that 
as well the veteran's depression had worsened and that he had 
developed associated paranoid psychosis, which rendered him 
all the more unable to work.  The psychiatrist stated that 
the veteran had been long deserving of unemployability due to 
both his service-connected headaches and depressions.  

In a progress note dated in August 2008, the veteran's VA 
primary care physician said that veteran had questions about 
unemployability.  The physician said that considering the 
veteran's medical and psychiatric issues and the medications 
he is required to take to help maintain him, he does not feel 
the veteran is employable.  

At the August 2008 Board hearing, the veteran testified that 
he last worked in March or April 2004 and that his job was as 
a custodian, including doing light maintenance.  He testified 
that because of his depression and medications for headache 
pain he was groggy a lot and could not keep up with the pace 
needed for the job.  He testified that since that time his 
condition had not improved and that his headaches get so bad 
that he has to lie down.  He said his continued to have pain 
nearly constantly and he had become even more depressed.  The 
veteran's wife testified that in her opinion the veteran is 
not getting any better.  The veteran's friend testified that 
over the four years he had known him, the veteran had become 
more and more withdrawn.  He testified the veteran has 
trouble driving because of the medication he must take and 
because of that, he, the friend, drives the veteran where he 
needs to go.  

Although the Board recognizes there is no "treating 
physician rule" (see White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001)), upon review of the evidence outlined above, the 
Board gives great weight of probative value to the statements 
of the veteran's VA psychiatrist and primary care physician, 
both of whom have made specific statements finding the 
veteran unemployable and relating his unemployability to his 
service-connected headaches and depression.  As can be seen 
by the progress notes dating from 2004, the veteran has 
reported constant and severe headaches along with depression 
and trouble with side effects from his medications.  The 
Board acknowledges that the psychologist who examined the 
veteran in August 2005 said the veteran's depression alone 
did not preclude employment, but the veteran's treating 
psychiatrist and primary care physician in their opinions 
have taken into account not only the veteran's service-
connected depression but also his service-connected headaches 
and the effects of medications for those disorders on his 
ability to function in the context of employment.  

Although not discussed in the evidence outlined above, the 
medical evidence of record shows that the veteran has several 
nonservice-connected disabilities that may affect his 
employability, to include hypertension and neck and low back 
disabilities.  The Board has, however, carefully weighed the 
evidence of record and finds that the preponderance of the 
evidence, even considering the nonservice-connected 
disabilities, demonstrates that the veteran cannot work due 
to his service-connected headaches and depression.  
Accordingly, the Board concludes that a grant of TDIU is 
warranted under 38 C.F.R. § 4.16(a).  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


